UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7813


JACK ZIMMERMAN,

                     Plaintiff - Appellant,

              v.

JUSTIN ANDREWS; TERRY KILPATRICK; DR. PATRICK CRAFT; UNITED
STATES,

                     Defendants - Appellees.



                                       No. 19-7814


JACK ZIMMERMAN,

                     Plaintiff - Appellant,

              v.

JUSTIN ANDREWS; TERRY KILPATRICK; DR. PATRICK CRAFT; UNITED
STATES,

                     Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-ct-03167-D)


Submitted: July 20, 2020                                        Decided: August 13, 2020
Before WILKINSON, KEENAN, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Jack Zimmerman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jack Zimmerman seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge, dismissing Zimmerman’s claims under the

Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, 2671-80 (2018), dismissing in part his

claims filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), denying his motions challenging the disposition of his motion to

proceed in forma pauperis, and denying reconsideration.

       This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). An

order denying “a motion to proceed in forma pauperis is an appealable [interlocutory]

order.” Roberts v. U.S. Dist. Court, 339 U.S. 844, 845 (1950) (per curiam).

       On appeal, Zimmerman challenges only the court’s denial of his claims related to

the disposition of his motion to proceed in forma pauperis. Upon review, we affirm in part

for the reasons stated by the district court. Zimmerman v. Andrews, No. 5:18-ct-03167-D

(E.D.N.C. Sept. 30, 2019; Nov. 22, 2019). The remaining portions of the orders appealed

are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we

dismiss the appeal in part for lack of jurisdiction.




                                               3
       We deny Zimmerman’s motion to appoint counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             4